On Request for Leave to File Second Motion for Rehearing.
HAWKINS, Judge.
Because appellant’s bills of exception were considered for the first time on motion for rehearing we have examined his request for leave to file second motion.
Appellant calls attention to qualifications on certain bills of exception to which appellant excepted. In most instances the qualifications in no way alter the recitals in the bill but relate only to the reasons of the trial judge for the ruling complained of. We note that the disposition of the bills in our opinion on rehearing seems to have been proper regardless of the qualification which was excepted to. Believing that our former disposition of the case was correct, we must respectfully order that appellant’s second motion for rehearing be overruled.